DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 9-10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 9 and 17, the claims state the random access request is used to request uplink scheduling information that indicates the user equipment uses a first transport block to transmit user data in Msg 3, which does not appear to be described in the original specification.  Applicant states there is support in Para [0137] of the specification. Para [0137] of the original filed specification states step 804: the UE sends Msg 3 to the base station, which is not related to the RA request indicating a transport block intended for Msg 3.  Para [0137] of the publication states the UE sends the RA request through a PRACH with indication information, which does not mention the indication information includes a transport block for Msg 3.  It seems like the base station decides the RAR or Msg 2 will include first or second scheduling information, Para [0138].  Therefore it appears the BS decides what transport block size the UE will use for transmitting Msg 3.  Applicant should point to the paragraph which supports the RA request or Msg 1 indicating the transport block size, the UE wants to use for Msg 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, 12, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Admission by the Applicant as Prior Art (hereinafter AAPA), in view of Park et al (US 2010/002630, hereinafter Park), in view Bertrand et al (US 2010/0074130, hereinafter Bertrand) and in view of 3GPP paper: “Early data transmission” (R1-170880, hereinafter Qualcomm).

Regarding claim 1, AAPA discloses a data transmission method (Fig. 2 admitted as prior art), comprising: receiving, by a base station, a random access request from user equipment, wherein the random access request is used to request uplink scheduling information (BS receives message 1 from UE, which is a random access request, Para [0123-124]); sending, by the base station, a random access response to the user equipment in response to the random access request, wherein the random access response carries second uplink scheduling information (BS transmits message 2, a random access response, including scheduling information, Para [0125]), the second uplink scheduling information indicates the user equipment to use a transport block to transmit a Msg 3, and the transport block is used to transmit the signaling, but is not used to transmit the user data (UE transmits message 3 based on uplink scheduling information in message 2, Para [0127], message 3 is a transport block that includes RRC request and UE ID but not data, Fig. 3 admitted as prior art); receiving, by the base station, a radio resource control (RRC) connection request signaling in the transport block from the user equipment (BS receives message 3, Para [0129] where message 3 is an RRC connection request in a transport block, Fig. 3); and sending, by the base station, an RRC connection setup signaling to the user equipment (BS transmits message 4 to UE which is an RRC connection setup signal, Para [0129].  Applicant claims a “second” scheduling/transport block but does not claim first (or two) scheduling information/transport blocks, therefore just appears to be legacy random access procedure);		but does not explicitly disclose sending, by the base station, a third uplink scheduling information to the user equipment, wherein the third uplink scheduling information is used for the user equipment to send the user data and receiving, by the base station, the user data from the user equipment.  Park discloses after the random access procedure ends, the UE receives an UL grant from the base station and the UE transmits an uplink transmission on the resource indicated in the UL grant, Para [0112, 113].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Park in the system of AAPA in order to utilize NDI to indicate whether a retransmission of data is required or not after a RA procedure;		nor discloses the RA request indicates the user equipment uses a first transport block to transmit user data in Msg 3 and the RAR indicates a user equipment uses a second transport block to transmit Msg 3.  Bertrand discloses UE forms the preamble in order to convey the preferred message 3 size to the nodeB, Para [0065] and UE sends random access request containing indication of the selected TB size, claim 1.  Qualcomm discloses the eNB can make a determination on whether to send the larger grant or the smaller legacy grant from MSG 3, the eNB is not restricted from larger grants if eNB wants to provide it but there are tradeoffs for doing so and the resource can be blocked for multiple TTIs if there are a large number of repetitions, Section 4.2.1, in view of the combination, the UE can request a TB size but the eNB can grant a different TB size.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Bertrand and Qualcomm in the system of AAPA in view of Park in order to transmit a small amount of data without the large level of overhead previously needed and to avoid imposing a restrictive TBS for message 3 to all UEs.
Regarding claims 2, 10 and 18, AAPA discloses the method/apparatus according to claim 1/9/17, wherein the RRC connection request signaling is carried in the Msg 3, and the RRC connection setup signaling is carried in a Msg 4 (MSG 3 is RRC connection request and MSG 4 is RRC connection setup signal, Fig. 2). 
Regarding claims 4, 12 and 20, AAPA discloses the method according to claim 1/9, wherein the size of the second transport block is 88 bits (transport block is 88 bits, Fig. 3). 
Regarding claims 5 and 13, AAPA discloses the method according to claim 1/9, wherein when the random access response carries the second uplink scheduling information, the method further comprising: receiving, by the base station, the Msg 3 from the user equipment, wherein the Msg 3 carries an identifier of the user equipment (UE transmits MSG 3 to BS which includes identifier of UE, Fig. 2); sending, by the base station, a message Msg 4 to the user equipment, wherein the Msg 4 carries the identifier of the user equipment (BS transmits MSG 4 to UE which includes identifier of the UE, Fig. 2).
Regarding claim 9, AAPA discloses a data transmission method (Fig. 2 admitted as prior art),  comprising: sending, by a data transmission apparatus (UE), a random access request to a base station, wherein the random access request is used to request uplink scheduling information (BS receives message 1 from UE, which is a random access request, Para [0123-124]); receiving, by the data transmission apparatus, a random access response from the base station, wherein the random access response carries second uplink scheduling information (BS transmits message 2, a random access response, including scheduling information, Para [0125]), the second uplink scheduling information indicates the data transmission apparatus to use a second transport block to transmit a Msg 3, and the second transport block is used to transmit the signaling, but is not used to transmit the user data (UE transmits message 3 based on uplink scheduling information in message 2, Para [0127], message 3 is a transport block that includes RRC request and UE ID but not data, Fig. 3 admitted as prior art); sending, by the data transmission apparatus, a radio resource control (RRC) connection request signaling in the second transport block to the base station (BS receives message 3, Para [0129] where message 3 is an RRC connection request in a transport block, Fig. 3); and receiving, by the data transmission apparatus, an RRC connection setup signaling from the base station (BS transmits message 4 to UE which is an RRC connection setup signal, Para [0129].  Applicant claims a “second” scheduling/transport block but does not claim first (or two) scheduling/transport blocks, therefore just appears to be legacy random access procedure); but does not explicitly disclose sending, by the base station, a third uplink scheduling information to the user equipment, wherein the third uplink scheduling information is used for the user equipment to send the user data and receiving, by the base station, the user data from the user equipment.  Park discloses after the random access procedure ends, the UE receives an UL grant from the base station and the UE transmits an uplink transmission on the resource indicated in the UL grant, Para [0112, 113]; nor discloses the RA request indicates the user equipment uses a first transport block to transmit user data in Msg 3 and the RAR indicates a user equipment uses a second transport block to transmit Msg 3.  Bertrand discloses UE forms the preamble in order to convey the preferred message 3 size to the nodeB, Para [0065] and UE sends random access request containing indication of the selected TB size, claim 1.  Qualcomm discloses the eNB can make a determination on whether to send the larger grant or the smaller legacy grant from MSG 3, the eNB is not restricted from larger grants if eNB wants to provide it but there are tradeoffs for doing so and the resource can be blocked for multiple TTIs if there are a large number of repetitions, Section 4.2.1, in view of the combination, the UE can request a TB size but the eNB can grant a different TB size.  
Regarding claim 17, AAPA discloses a data transmission apparatus (UE, Fig. 2), comprising: at least one processor (processor, inherent); and a memory (memory, inherent) storing computer-executable instructions; wherein the computer-executable instructions, when executed by the at least one processor, cause the data transmission apparatus to: send a random access request to a base station, wherein the random access request is used to request uplink scheduling information (BS receives message 1 from UE, which is a random access request, Para [0123-124]); receive a random access response from the base station, wherein the random access response carries second uplink scheduling information (BS transmits message 2, a random access response, including scheduling information, Para [0125]), the second uplink scheduling information indicates the data transmission apparatus to use a second transport block to transmit the Msg 3, and the second transport block is used to transmit the signaling, but is not used to transmit the user data (UE transmits message 3 based on uplink scheduling information in message 2, Para [0127], message 3 is a transport block that includes RRC request and UE ID but not data, Fig. 3 admitted as prior art); send a radio resource control (RRC) connection request signaling in the second transport block to the base station (BS receives message 3, Para [0129] where message 3 is an RRC connection request in a transport block, Fig. 3); and receive an RRC connection setup signaling from the base station (BS transmits message 4 to UE which is an RRC connection setup signal, Para [0129].  Applicant claims a “second” scheduling/transport block but does not claim first (or two) scheduling/transport blocks, therefore just appears to be legacy random access procedure); but does not explicitly disclose receiving, from the base station, a third uplink scheduling information, wherein the third uplink scheduling information is used for the user equipment to send the user data and sending the user data to the base station.  Park discloses after the random access procedure ends, the UE receives an UL grant from the base station and the UE transmits an uplink transmission on the resource indicated in the UL grant, Para [0112, 113]; nor discloses the RA request indicates the user equipment uses a first transport block to transmit user data in Msg 3 and the RAR indicates a user equipment uses a second transport block to transmit Msg 3.  Bertrand discloses UE forms the preamble in order to convey the preferred message 3 size to the nodeB, Para [0065] and UE sends random access request containing indication of the selected TB size, claim 1.  Qualcomm discloses the eNB can make a determination on whether to send the larger grant or the smaller legacy grant from MSG 3, the eNB is not restricted from larger grants if eNB wants to provide it but there are tradeoffs for doing so and the resource can be blocked for multiple TTIs if there are a large number of repetitions, Section 4.2.1, in view of the combination, the UE can request a TB size but the eNB can grant a different TB size.  


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Park, in view of Bertrand, in view of Qualcomm and in view of Hoglund et al (US 2020/0037368, hereinafter Hoglund, claiming priority of provisional application 62/480,719).

Regarding claim 16, AAPA discloses the method according to claim 9, but not further comprising: sending, by the data transmission apparatus, the Msg 3 to the base station, wherein the Msg 3 carries the user data and an identifier of the user equipment.  Hoglund discloses transmitting user data and UE identifier in MSG 3, Para [0063].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Hoglund in the system of AAPA in view of Park, Bertrand and Qualcomm in order to reduce power consumption and latency by sending data as early as possible during the random access procedure.


Response to Arguments
Applicant's arguments filed 4/11/2021 have been fully considered but they are not persuasive.  Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant has amended the limitations to include the user equipment sending a random access request that includes uplink scheduling information that indicates the UE uses a first transport block to transmit user data in Msg 3.  Applicant states there is support in Para [0137] but this does not appear to be the case.  In response, the arguments are moot in view of a new reference being used in the current office action.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461